Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 28 July 2020.  Claims 1, 9, 11-17 have been amended.  Claims 2, 10, 18 have been canceled.  Claims 1, 3-9, 11-17, 19-23 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application 16/140,733
United States Patent No. 10,116,747 B1
1. A system for providing access to a content platform of an electricity provider, comprising: an interface operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device; 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors communicably coupled to the interface, the one or more processors operable to: 

in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to communicate the predicted change in electricity charges to the communication device.
1. A system for providing access to a content platform of an electricity provider, comprising: an interface operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device; 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors communicatively coupled to the interface, the one or more processors operable to: 

determine, based on the received request, a display format for the communication device from a plurality of display formats; 

convert content from the content platform in the determined display format of the communication device; 

determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to: communicate 

the content in the determined display format to the communication device; and 

communicate the predicted change in electricity charges to the communication device.
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance; the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance.
3. The system of Claim 1, the interface further operable to receive a request to change the electricity consumption of the appliance from the communication device; and the one or more processors further operable to execute the requested change in the electricity consumption of the appliance.


Claims 9 and 17 of the instant application disclose similar limitations as Claim 1 and are similarly rejected on the ground of nonstatutory double patenting of claim(s) 1 in United States Patent No. 10,116,747 B1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding Claim 22, the computer-readable medium appears to be described in such a way in Applicant’s specification (Paqe 14, Lines 3-9) such that one of ordinary skill in the art could reasonably interpret the computer-readable medium as being implemented as a transitory transmission wave or signal. That is, Applicant’s specification states “[l]ogic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium”.  A transmission wave or signal is a tangible entity.  Therefore, as described, the claimed computer-readable medium does not explicitly exclude a transitory transmission wave or signal.  Only if at least one of the claimed elements is a physical part of a device can the computer-readable medium as claimed constitute part of a device or a combination of devices to be interpreted as a machine within the meaning of 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1, 3-9, 11-17, 19-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Venkatakrishnan et al (US 2012/0053740 A1).

Claim 1. Venkatakrishnan discloses a system for providing access to a content platform of an electricity provider, comprising: 
an interface operable to: receive a request to access content of a content platform of an electricity provider from a communication device, a central controller provides information from a utility to appliance microcontrollers to operate according to utility signals and/or user preferences while aggregating home data about the home and energy use (P. 0016) the utility data pertaining to the home (home data) is gathered by the controller (P. 0027) the controller includes a user interface (P. 0028) The controller gathers data from a utility; 
receive a proposed change in electricity consumption of an appliance from the communication device, the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1) The controller may command an appliance to operate at a lower consumption level
one or more processors communicably coupled to the interface, the one or more processors operable to: in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change, the controller allows a user to shift energy usage (0007) and receives from the utility availability and/or current cost of supplied energy (P. 0022) the display provides active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each appliance in one of the energy savings mode and normal mode  (P. 0026) to help determine optimal times to run certain devices, generate energy on-site, and/or store energy to the energy consumer/user of the home (P. 0027) Based on availability and energy cost from the utility, the controller provides real-time feedback to the user to determine the best mode or optimal times to operate the device or shift energy usage; a clear correlation is made between the energy cost from the utility and the cost of operating the appliance, that is, the user is able to predict the cost of operating the appliance based on the energy cost from the utility, and the user may determine a best mode of operation; 
the interface further operable to: communicate the predicted change in electricity charges to the communication device, the display can be configured ; 
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1); and 
the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1).

Claim 2. (Canceled)

Claim 3.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the appliance is one from a set comprising: a smart electric meter, a thermostat, a water heater, a smart plug, and a pool pump, the appliance is a thermostat controller (P. 0010).

Claim 4.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan the communication device is one from a set comprising: a smartphone, a tablet, laptop computer, and desktop computer, the central controller operates as a data server embodied in a client application which formats the data to be presented to the user, such as in graphs or other type of displays (P. 0028) wherein the client application can be hosted on a personal computer or mobile device (P. 0030).

Claim 5.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to determine that a billing change has occurred on an account serviced by the content platform, the account being associated with the communication device, a user interface has a client application configured to provide information to a user /consumer and to an energy provider/utility about energy consumption, energy generation and storage (Abstract) the central device (controller) operates as a data server for providing data in a client application, which in turn can be .

Claim 6.  Venkatakrishnan discloses the system of Claim 5, and Venkatakrishnan further discloses the one or more processors are further operable to generate a push message comprising an option to post a description of the billing change on a social network; and the interface is further operable to communicate the push message to the communication devices, the central controller provides feedback to the user regarding on the cost of operating each appliance based on the current operating and usage patterns and energy consumption costs, such as the cost per kilowatt hour charged by the corresponding utility (P. 0026) the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet which allows for remote service and monitoring capability, wherein a server can keep records of all homes therein that may be accessed remotely via the internet (P. 0030) local utility and rate information is also broadcast from the utility or energy provider to the controller (P. 0038).

Claim 7.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to: determine, based on the received request, a display format for the communication device; convert content from the content platform in the determined display format of the communication device; and the interface is further operable to communicate the content to the communication device, the central controller provides home data through an application programming interface (API), such as for a web based application or application on a client device, the central device operates as a data server for providing data in a client application, which in turn can be used to present that data to the consumer client, such as in graph form with data of historical/present energy usage, generation and/or storage data, wherein the API generates graphs of energy usage, generation and/or storage on a client device, such as a personal computer, smart phone or any other remote device in communication with the controller (P. 0014).

Claim 8.  Venkatakrishnan discloses the system of Claim 7, and Venkatakrishnan further discloses the display format comprises one from a set comprising: an Android TM compatible format, an iOSTM compatible format, a Windows PhoneTM compatible format, a BlackBerry OSTM compatible format, a mobile web compatible format, and a standard web compatible format, the format of the displayed data can be for a .

Claim(s) 9, 11-16 is/are directed to non-transitory computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 1, 3-8 and is/are rejected with the same rationale.

Claim 10. (Canceled).

Claim(s) 17, 19, 20 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 1, 5 and 6, 7 is is/are rejected with the same rationale.

Claim 18. (Canceled)

Claim 21.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses executing the requested change in the electricity consumption of the appliance results in at least one of: a reduction in the electricity consumption of the appliance; and a reduction in a load on a power grid, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower .

Claim(s) 22 is/are directed to computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 21 and is/are rejected with the same rationale.

Claim(s) 23 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 21 is is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 28 July 2020 have been fully considered but they are not persuasive.
The applicant argues:
Applicant respectfully submits that the proposed Playfair-Venkatakrishnan combination fails to disclose, teach, or suggest the claim features now incorporated in the independent claims. For example, the proposed Playfair-Venkatakrishnan fails to disclose, teach, or suggest the following claim features of amended independent Claim 1 (emphasis added):
in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change;
•    the interface further operable to . . . receive, from the communication device, a request to apply the proposed change to [[the]] electricity consumption of the appliance; and
•    the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance.

The examiner respectfully disagrees.  Venkatakrishnan discloses a central controller that can request and receive energy consumption and energy cost data from a utility and combine this data with appliance operation data of a consumer’s home.  This data can be presented to the user on the user interface of the central controller for the user to be able to make adjustments to the energy consumption of respective appliances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/13/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177